Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank reports first quarter earnings of $842 million and announces dividend of 49 cents per share First quarter financial measures compared to the same period a year ago: << - Earnings per share (diluted) of $0.80, compared to $0.82 - Net income of $842 million, versus $835 million - Return on equity of 16.9%, compared to 18.3% - Productivity ratio of 58.7%, versus 56.5% - Quarterly dividend maintained at 49 cents per common share Year-to-date performance versus our 2009 financial and operational objectives was as follows: 1. Target: Earn a return on equity (ROE)(1) of 16 to 20%. For the three months Scotiabank earned an ROE of 16.9%. 2. Target: Generate growth in earnings per common share (diluted) of 7 to 12%. Our year-over-year growth in earnings per share was negative 2%. 3. Target: Maintain a productivity ratio(1) of less than 58%. Scotiabank's ratio was 58.7% for the three months. 4. Target: Maintain strong capital ratios. At 9.5%, Scotiabank's Tier 1 capital ratio remains strong by Canadian and international standards. (1) Refer to non-GAAP measures further below. >> HALIFAX, March 3 /CNW/ - Scotiabank recorded first quarter net income of $842 million, up $7 million or 1% from the same period last year. Diluted earnings per share (EPS) were $0.80 compared to $0.82 in the same period a year earlier. Return on equity was 16.9% compared to 18.3% last year. "All three of our business lines delivered revenue growth through increases in volumes, net interest and other income. The business lines benefitted from broadly diversified revenues and a strong focus on risk and expense management," said President and CEO Rick Waugh. "Unfortunately, the impact of unprecedented and volatile financial markets offset this growth through higher funding and capital costs and declines in the fair value of our securities portfolio. This environment will present continuing challenges to achieving some of our growth objectives.
